Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about December 10, 2007, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Defendant, an out-of-possession landlord that reserved the right of reentry to inspect and make structural repairs, failed to demonstrate its entitlement to judgment as a matter of law (Cortes v 1515 Williamsbridge Assoc., 295 AD2d 188 [2002]; see Guzman v Haven Plaza Hous. Dev. Fund Co., 69 NY2d 559, 565 [1987]). Plaintiffs evidence raised an issue of fact as to whether the lack of a handrail in the stairwell was a structural defect that violated a specific statutory provision, contributing to her fall. Concur—Lippman, PJ., Mazzarelli, Williams, Buckley and Renwick JJ.